Matter of Joyelli Latasha M. (Charles M.) (2018 NY Slip Op 01410)





Matter of Joyelli Latasha M. (Charles M.)


2018 NY Slip Op 01410


Decided on March 1, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 1, 2018

Sweeny, J.P., Renwick, Tom, Mazzarelli, Oing, JJ.


5878

[*1]In re Joyelli Latasha M., A Child Under Eighteen Years of Age, etc., Charles M., Respondent-Appellant, Edwin Gould Services for Children and Families, Petitioner-Respondent.


Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), for appellant.
John R. Eyerman, New York, for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Susan Clement of counsel), attorney for the child.

Order of disposition, Family Court, New York County (Clark V. Richardson, J.), entered on or about February 21, 2017, to the extent it found, after a hearing, that respondent's consent to the child's adoption was not required, unanimously affirmed, without costs.
It is undisputed that respondent failed both to maintain "substantial and continuous or repeated contact" with the child and to provide financial support for her (Domestic Relations Law § 111[1][d])). He visited the child only once after she was placed in foster care and, even when not incarcerated, made no further efforts to visit her. Respondent's incarceration did not relieve him of his obligation to provide support for, or to communicate with, the child while she was in foster care (Matter of Javon Reginald G. [Everton Reginald G.], 89 AD3d 456 [1st Dept 2011]; Matter of Marc Jaleel G. [Marc E.G.], 74 AD3d 689 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 1, 2018
CLERK